DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, Species I of Species A, and Species IV of Species B, with claims 1-4 and 7-9 readable thereon, in the reply filed on June 4, 2021 is acknowledged.
Claims 5-6 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 4, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the electric current" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 is rejected as dependent thereon.
Claim 9 recites the limitation “a negative potential” and “a positive potential” in lines 6 and 8 of the claim. Claim 9 depends from claim 8, so it is unclear if these limitations in claim 9 are the same as or different from the previously recited “a negative potential” and “a positive potential” in lines 1-2 of claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (WO 2010/055942 A1) (provided in Applicant’s IDS filed on May 15, 2019) (references herein made with respect to English Machine Translation) and further in view of Bae et al. (US 2013/0264222 A1).
Regarding claim 1, Abe teaches a method for electrochemically measuring a state of a biological sample (measuring fertilized egg respiration, Fig. 14, para. [0166]), comprising:
preparing an electrochemical measuring device including a working electrode (a respiratory activity measuring device including electrode 13, Fig. 14, para. [0056], [0167]), the electrochemical measuring device being filled with a measuring liquid contacting the working 
 putting the biological sample into the measuring liquid (introducing the embryo 3 into the PDMS microchannel 15, Fig. 14, para. [0168]);
measuring a current value flowing through the working electrode by applying a measuring potential to the working electrode (measuring the change in current value flowing through the electrode 13 by applying a potential to the electrode 13, Fig. 14, para. [0168]).
Abe teaches a redox current flowing through the electrode of the device (para. [0024]). Abe fails to teach oxidizing a surface of the working electrode by applying an oxidation potential to the working electrode. However, Bae teaches a monitoring method of analytes including applying a potential to a solution to obtain current information (abstract) like that of Abe. Bae teaches applying a positive oxidation potential to the working electrode with respect to the Ag/AgCl reference electrode (Fig. 14, para. [0022], [0027], [0043], [0080]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Abe to include applying a positive oxidation potential to the working electrode with respect to the Ag/AgCl reference electrode as taught by Bae because it maintains the surface of the working electrode to be clean (Bae, para. [0022], [0027]).
Regarding claim 2, Modified Abe teaches wherein said measuring of the current value flowing through the working electrode (the measuring of the change in current value flowing through the electrode 13, Fig. 14, para. [0168]) comprises:
measuring a first current value flowing through the working electrode by applying the measuring potential to the working electrode before said putting of the biological sample into the 
measuring a second current value flowing through the working electrode by applying the measuring potential to the working electrode while the biological sample is in the measuring liquid (measuring a second current value through the electrode by applying the potential to the electrode after introduction of the embryo, para. [0027]-[0028], [0167]-[0169]).
Modified Abe teaches wherein said oxidizing of the surface of the working electrode comprises oxidizing the surface of the working electrode by applying the oxidation potential to the working electrode (applying a positive oxidation potential to the working electrode, Bae, para. [0022], [0027], see modification supra). Modified Abe is silent with respect to the order of the measuring of the first current value and the oxidizing of the surface of the working electrode, and therefore fails to teach wherein said oxidizing of the surface of the working electrode occurs after said measuring of the first current value. However, Bae teaches that the oxidation potential in step S120 is applied after obtaining current information with respect to the potential in step S110 (Fig. 2, para. [0056]-[0058]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Modified Abe to perform the oxidizing after the measuring of the first current value as taught by Bae because it maintains the surface of the working electrode to be clean and have a constant area over time (Bae, para. [0022], [0027], [0043], [0080]).
Regarding claim 8, Modified Abe teaches wherein the measuring potential is a negative potential (the potential is -0.5 V vs. Ag/AgCl, Fig. 14, para. [0101], [0136], [0168]), and the oxidation potential is a positive potential (the positive oxidation potential, Bae, Fig. 14, para. [0022], [0027], [0043], see modification supra).
Regarding claim 9, Modified Abe teaches wherein the electrochemical measuring device further includes a reference electrode (the respiratory activity measuring device includes an Ag/AgCl electrode used as a reference electrode and a counter electrode, Fig. 14, para. [0104], [0136], [0168]),
wherein said preparing of the electrochemical measuring device comprises preparing the electrochemical measuring device filled with the measuring liquid contacting both the working electrode and the reference electrode (the PDMS microchannel 15 of the respiratory activity measuring device is filled with the measurement solution contacting the electrode 13 and the Ag/AgCl reference electrode and counter electrode, Fig. 14, para. [0167]-[0168]),
wherein the measuring potential is a negative potential with respect to the reference electrode (the potential is -0.5 V vs. Ag/AgCl, Fig. 14, para. [0101], [0136], [0168]), and
wherein the oxidation potential is a positive potential with respect to the reference electrode (the positive oxidation potential is applied to the working electrode with respect to the Ag/AgCl reference electrode, Bae, Fig. 14, para. [0022], [0027], [0043], [0080], see modification supra).
Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (WO 2010/055942 A1) (provided in Applicant’s IDS filed on May 15, 2019) (references herein made with respect to English Machine Translation) and further in view of Bae et al. (US 2013/0264222 A1) as applied to claims 1-2 above, and further in view of Cheng et al. (US 2007/0240998 A1).
Regarding claim 3, Modified Abe teaches introduction of the embryo (para. [0027]-[0028], [0167]-[0169]). Modified Abe fails to teach taking out the biological sample from the measuring liquid. However, Cheng teaches an electrochemical detection method comprising 
Modified Abe teaches wherein said oxidizing of the surface of the working electrode comprises oxidizing the surface of the working electrode by applying the oxidation potential to the working electrode (applying a positive oxidation potential to the working electrode, Bae, para. [0022], [0027], see modification supra). Modified Abe is silent with respect to the order of the measuring of the second current value and the oxidizing of the surface of the working electrode, and therefore fails to teach wherein said oxidizing of the surface of the working electrode occurs after said measuring of the second current value. However, Bae teaches that the oxidation potential in step S120 is applied after obtaining current information with respect to the potential in step S110 (Fig. 2, para. [0056]-[0058]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Modified Abe to perform the oxidizing after the measuring of the second current value as taught by Bae because it maintains the surface of the working electrode to be clean and have a constant area over time (Bae, para. [0022], [0027], [0043], [0080]).
Modified Abe teaches wherein said measuring of the current value of the electric current flowing through the working electrode further comprises measuring a third current value flowing through the working electrode by applying the measuring potential to the working electrode after 
Regarding claim 4, Modified Abe teaches wherein said oxidizing of the surface of the working electrode comprises oxidizing the surface of the working electrode by applying the oxidation potential to the working electrode (applying a positive oxidation potential to the working electrode, Bae, para. [0022], [0027], see modification supra). Modified Abe is silent with respect to the order of the measuring of the third current value and the oxidizing of the surface of the working electrode, and therefore fails to teach wherein said oxidizing of the surface of the working electrode occurs after said measuring of the third current value. However, Bae teaches that the oxidation potential in step S120 is applied after obtaining current information with respect to the potential in step S110 (Fig. 2, para. [0056]-[0058]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Modified Abe to perform the oxidizing after the measuring of the third current value as taught by Bae because it maintains the surface of the working electrode to be clean and have a constant area over time (Bae, para. [0022], [0027], [0043], [0080]).
Regarding claim 7, Modified Abe teaches the measuring potential (the potential, Fig. 14, para. [0168]). Modified Abe fails to teach wherein the measuring potential has a pulse waveform. However, Cheng teaches an electrochemical detection method comprising flowing a liquid sample stream including at least one analyte past a working electrode and applying 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/JAMES LIN/            Supervisory Patent Examiner, Art Unit 1794